Citation Nr: 0020557	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1989 to November 
1993.

This appeal arises from a September 1994 rating decision of 
the Chicago, Illinois Regional Office (RO).  The case was 
remanded from the Board to the RO in July 1997 for additional 
development of the evidence.

The Board also notes that a review of the November 1999 VA 
Form 646 suggests that the representative may have been 
raising a claim for benefits under 38 C.F.R. § 3.317 relating 
to service during the Persian Gulf War; however, as such a 
claim has not been raised or developed on appeal, this matter 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that she currently suffers from sinusitis that is 
related to disease or injury in service.

2.  The claim of entitlement to service connection for 
sinusitis is not plausible.

3.  The veteran has presented no competent medical evidence 
to show that she currently suffers from bronchitis that is 
related to disease or injury in service.

4.  The claim of entitlement to service connection for 
bronchitis is not plausible.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

On the December 1988 entrance physical examination, the lungs 
and sinuses were clinically evaluated as normal.  

A March 1992 notation indicates that the veteran denied 
having any history of sinusitis or bronchitis.

In September 1992, the veteran complained of a hacking cough 
and mild shortness of breath.  There was intermittent 
wheezing in all lung fields.  The assessment was bronchitis.  
Chest x-rays were negative for acute pulmonary infiltrate.

In March 1993, complaints included an earache with cough and 
chest ache.  Examination revealed clear nasal drainage.  
There were scattered rhonchi of the lungs.  There were no 
rales or wheezes.  The assessment was bronchitis, pharyngitis 
and upper respiratory infection.  

In June 1993, the veteran complained of elbow pain and she 
also requested medications for the sinuses.  She was not 
allergic.  Scratch test had been negative.  No examination 
was conducted.  The assessment included sinus congestion.
The next day, the veteran complained of feeling drowsy and 
dizzy with headaches.  The sinuses were not tender to 
percussion.  The assessment was sinus congestion. 

Medical history provided by the veteran at the time of the 
September 1993 separation from service was negative for 
sinusitis or asthma.  She noted having "nose" trouble.  The 
examiner listed a history of sinus problems since October 
1991 to the present that had been treated with medications 
with poor results.  

Sinus x-rays taken in September 1993 showed no evidence 
suggestive of sinusitis.  The osseous structures, 
particularly the sella, were normal.  The impression was a 
normal sinus series.

On VA general medical examination in February 1994, there 
were no complaints, clinical findings or diagnoses of 
sinusitis or bronchitis.  

An April 1994 private medical notation indicates that the 
veteran had been coughing with some sputum production.  She 
also had been having shortness of breath and difficulty 
breathing and sleeping at night.  There was severe nasal 
congestion with some maxillary tenderness as well.  She did 
not have a fever.  She reported having recurrent episodes of 
these same symptoms in the past.  On examination, nasal 
mucosa was very red and swollen.  There was bilateral 
maxillary sinus tenderness, worse on the right than the left.  
The lungs had a slightly prolonged expiratory phase.  
Following nebulizer treatment, the veteran had improvement in 
her symptoms as well as improved respiratory effort.  The 
assessment was bronchitis/sinusitis with asthmatic component.  
Medications were prescribed.

In June 1994, VA records show that the veteran complained of 
itchy eyes, sneezing and sinus trouble.  She also complained 
of coughing and a fever.  On examination, the veteran was 
afebrile.  The impression was allergic rhinitis.  In October 
1994, it was noted that screening had revealed that the 
veteran was allergic to chickens, eggs and feathers.

In October 1994, the veteran complained of seasonal rhinitis 
with chronic nasal congestion and sinus pressure.  The 
assessment was possible chronic sinusitis.  

The veteran testified in June 1995 that she suffered from 
sinus symptoms throughout the year, that bronchitis often set 
in during the winter and that she was treated for these 
symptoms during service.  She also testified that she was not 
exposed to environmental hazards during her duty in Saudi 
Arabia.

On VA respiratory examination in July 1995, the veteran 
complained of having trouble taking deep breaths, worse with 
exercise, over the past 2 to 3 years.  With exercise she had 
a nonproductive cough and coughing paroxysm.  She denied 
having shortness of breath or cough at rest.  On examination, 
the lungs were clear.  There were no wheezes or rhonchi.  She 
reported having dyspnea with exertion but not at rest.  There 
was no evidence of infectious disease present.  She denied 
having fevers, chills or rash.  Pulmonary function tests 
revealed a normal flow volume loop and there was no evidence 
of obstructive or restrictive disease.  The diagnosis was 
probable exercise induced asthma as the veteran's symptoms 
were consistent with this disability.  At rest, there was no 
physical stigmata of pulmonary disease.  There was no 
evidence of pulmonary disease with pulmonary function tests.  

On VA sinus examination in July 1995, the veteran's chief 
complaint was a stuffy nose which had been problematic for 
the past two years.  Additional complaints included 
rhinorrhea, postnasal drainage and secondary nonproductive 
cough.  Runny eyes, shortness of breath, wheezing and changes 
in her voice were denied.  She had not been treated with 
antibiotics for acute sinus infection and she denied any 
associated fevers, chills, sweats, headaches or facial pain.  
On examination, the external nose appeared normal with no 
crusting or rhinorrhea.  The nasal vestibules were 
unremarkable bilaterally.  The floor of the nose was widely 
patent and there was no pooling of any secretions.  The 
inferior left turbinate was slightly hypertrophic, pale and 
boggy.  Examination of the interior turbinates revealed no 
polypoid mucosal changes.  The inferior and middle meati 
similarly showed no gross purulence or polyps.  There were no 
other notable examination findings on review of the frontal 
paranasal sinuses.  A sinus CT scan revealed no evidence of 
significant sinus disease.  An allergy work-up was consistent 
with allergy to dust, dust mites and weeds.  The diagnosis 
was allergic rhinitis.  This diagnosis was also confirmed by 
the veteran's response to institution of nasal spray and 
Seldane.

VA outpatient treatment records from 1995 to 1999 show 
treatment for multiple disabilities to include allergic 
rhinitis.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

Pursuant to the Board's July 1997 remand, the veteran was to 
be afforded VA respiratory and ear, nose and throat 
examinations.  The record shows that the RO issued a letter 
to the veteran in November 1998 indicating that she had 
failed to appear for VA examinations in February 1998.  The 
letter was returned by the Post Office with the notation 
addressee unknown.  The letter was resent to the veteran in 
February 1999.  The veteran was again informed that she had 
failed to appear for scheduled examinations.  She was further 
informed of the importance of appearing for VA examinations 
and 38 C.F.R. § 3.655 was cited for the proposition that her 
claim would be adjudicated on the evidence of record should 
she fail to report for an examination without good cause 
being shown for the failure to report.  

Immediately thereafter, a February 1999 report of contact 
with the veteran shows that she reported to the RO that she 
had not received the notice letter informing her of the 
examinations scheduled in February 1998.  She requested that 
the examinations be rescheduled.  In an April 1999 letter 
from the RO to the veteran, she was informed that the VA 
medical center had been asked to reschedule her examination 
and that she would be receiving a letter from the medical 
center.  Once again, the veteran was informed of the 
importance of reporting for the examination and she was 
informed that failure to report without good cause would 
result in her claim being adjudicated on the evidence 
currently of record without the additional examinations.  A 
notation from the medical center shows that the veteran 
canceled VA examinations that were scheduled in May 1999.  No 
reason for the cancellation of the May 1999 examinations was 
provided by the veteran.  Moreover, the veteran was informed 
by way of the September 1999 supplemental statement of the 
case that her claims were being adjudicated on the current 
record as she had failed to report for VA examinations.  Good 
cause for her failure to report has never been provided.  
Accordingly, the instant adjudication of the veteran's claims 
in no way will prejudice her due process rights.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

38 C.F.R. § 3.655 provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim (as is the case here), the claim 
shall be rated based on the evidence of record.  Thus, VA 
must evaluate this claim based on the evidence of record.

The service medical records show that the veteran was treated 
twice in June 1993 for sinus congestion.  On the September 
1993 report of medical history, she denied suffering from 
sinusitis.  A contemporaneous notation, conversely, indicated 
a history of sinus problems.  After service, a VA general 
medical examination in February 1994 was silent regarding 
sinus disability.  In April 1994, she was assessed as having 
sinusitis and a VA outpatient notation in October 1994 
included an assessment of possible chronic sinusitis.  With 
regard to bronchitis, the veteran was assessed as having 
bronchitis during service in September 1992 and March 1993.  
The April 1994 VA assessment of sinusitis also included 
bronchitis.  Thereafter, the veteran received VA respiratory 
and sinus examinations in July 1995.  Based on a review of 
the record and the current examinations, the diagnoses were 
probable exercise induced asthma and allergic rhinitis.  

The Board determined in the July 1997 remand that additional 
VA examinations were necessary prior to the adjudication of 
the claims.  In this regard, the veteran was to be afforded a 
VA respiratory examination to ascertain whether a diagnosis 
of bronchitis was medically supportable and, if so, whether 
current bronchitis was related to service.  In a similar 
fashion, the veteran was to be afforded a VA ENT examination 
to determine whether a diagnosis of sinusitis was supported 
by the medical record and, if so, whether current sinusitis 
was related to service.  

Unfortunately, as discussed above, the veteran has failed to 
report for scheduled VA examinations without a showing of 
good cause for her failure to report.  The only additional 
medical evidence added to the record since the July 1997 
remand is VA outpatient records which show continuing 
treatment for allergic rhinitis.  These records are silent 
regarding sinusitis and bronchitis.  Based on the medical 
evidence of record, the Board finds that there is no 
competent medical evidence that would demonstrate that the 
veteran currently suffers from either sinusitis or bronchitis 
that is related to disease or injury in service.  

The only evidence that would support the veteran's claims is 
found in the her statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of presenting well grounded claims.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for sinusitis is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for bronchitis is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

